File No. 06-13-00022-CR
         In Re: Helen Wooten

             Ancillary to
Tommy Lee Thompson v. The State of Texas
              *****

               Order
                *****

      Issued on September 11, 2013

         Debra K. Autrey, Clerk
         Sixth Court of Appeals



       by ____________________
           Molly Pate, Deputy




      Filed on September 11, 2013

         Debra K. Autrey, Clerk
         Sixth Court of Appeals


       by ____________________
           Molly Pate, Deputy
                                            ORDER

     On August 22, 2013, this Court entered an order directing Helen Wooten to file an affidavit

explaining her delay in submitting the reporter’s record in Cause No. 06-13-00022-CR, Tommy

Lee Thompson v. The State of Texas. Wooten has now filed her affidavit of explanation. We

accept the reasons given in her affidavit, and no contempt order will be issued.



                                                     BY THE COURT

Date:    September 12, 2013